                                        Case 3:20-cv-04929-WHA Document 82 Filed 08/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   JUAN FLORES-MENDEZ, an individual
                                       and AMBER COLLINS, an individual, on
                                  11   behalf of classes of similarly situated             No. C 20-04929 WHA
                                       individuals,
                                  12
Northern District of California




                                                      Plaintiffs,
 United States District Court




                                  13                                                       ORDER REQUESTING
                                               v.                                          CLARIFICATION
                                  14
                                       ZOOSK, INC.,
                                  15
                                                      Defendant.
                                  16

                                  17
                                            Plaintiffs may have filed the incorrect version of the Second Amended Complaint along
                                  18
                                       with the motion to amend (see Dkt. No. 78-1 at ¶ 91). Plaintiffs should please file any
                                  19
                                       correction no later than AUGUST 24 AT NOON.
                                  20

                                  21
                                            IT IS SO ORDERED.
                                  22

                                  23
                                       Dated: August 19, 2021.
                                  24

                                  25

                                  26                                                         WILLIAM ALSUP
                                                                                             UNITED STATES DISTRICT JUDGE
                                  27

                                  28
